PER CURIAM
In this civil commitment proceeding, appellant assigns error to the trial court’s determination that the state proved by clear and convincing evidence that appellant was a danger to himself. See ORS 426.005(l)(d)(A). The state concedes that the evidence is insufficient and, based on our review of the record and State v. Webb, 186 Or App 404, 63 P3d 1258 (2003), we accept that concession.
Because we reverse on that ground, we need not address appellant’s assignment of error concerning whether he was entitled to be physically present at the commitment hearing.
Reversed.